DETAILED ACTION
An amendment was received and entered on 1/27/2021.
Claims 1, 8, 10, 13-16, 23-25, 27, 30-32, 35-40, 42, and 43 remain pending.
Rejections and objections not reiterated are withdrawn.

Election/Restrictions
Claims 10, 27, 30-32 and 42 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/31/2020.
Applicant continues to traverse the restriction requirement and asserts that Paldi does not teach or disclose iRNAs directed to a gene of instant claim 1.  Applicant has amended claims 1, 14, and 23 to delete Gene ID NOS that are disclosed by Paldi. However, Paldi discloses a composition that a dsRNA which specifically down- regulates expression of AAEL001371.  See page 20, lines 4-6, and SEQ ID NO: 1 at Table 3 on page 77. Thus the claims fail to make a contribution over Paldi.  Moreover, the species of the Markush groups of claims 1, 14, and 23 lack unity because they fail to 
 (i) When the Markush grouping is for alternatives of chemical compounds, they shall be regarded as being of a similar nature where the following criteria are fulfilled:
(A) all alternatives have a common property or activity, and
(B)(1) a common structure is present, i.e., a significant structural element is shared by all of the alternatives, or
(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
A  "significant structural element” that  “is shared by all of the alternatives" refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures.  The commonly shared structure must constitute “a structurally distinctive portion in view of existing prior art”. See paragraph (f)(ii). In this case, the only structure shared by the various species of the Markush group is a phosphoribose backbone (there is no common shared nucleobase sequence). This structural element is not distinctive in view of the prior art since all nucleic acids have a phosphate-ribose backbone. So the Markush group fails to satisfy requirement (f)(1)(B)(1). 
 The Markush group also fails to satisfy requirement (f)(1)(B)(2) because they were not part of a "recognized class of chemical compounds" for which there was an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. There was no expectation in the 
Accordingly, the recited members of the Markush groups of claims 1, 14, and 23 lack unity of invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper Markush Group

Claims 1, 8, 13-16, 23-25, 35-40, and 43 stand rejected on the judicially-created basis that they each contain an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush groupings include species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush groupings do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: Claims 1, 14, and 23 each recite a list of different genes, claims 8 and 37 recite SEQ ID NOS: 207-217 and 247-275 which are sequences from different genes, and claim 38 recites SEQ ID NOS: 209, 257, 264, 272, and 273 each of which is a sequence from a different gene and only one of which (SEQ ID NO: 273) is present in elected Gene ID AAEL000242.  There is no disclosure of any common nucleobase sequence that is shared by the 
Claims 13, 15-16, 24-25, 35-37, 39-40, and 43 are included in the rejection because they depend from one of claims 1, 8, 14, 23, 37, or 38 but do not further limit the Markush group of the claim from which they depend.
 In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).     

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant asserts that recited genes and sequences share a single structural similarity as members of an art recognized class: i.e., deoxyribonucleic acid (DNA) sequences, and that the Board has recognized similar nucleotide classifications as being proper in the context of a Markush group on at least two occasions, referring to Ex parte Narva, Appeal No. 2018-006168 and to Ex parte Ren, Appeal No. 2015-004371. Applicant’s arguments are unpersuasive because each of these decisions is non-precedential and is considered to apply to the specifics of the particular application in which it was made. The Board has made no such decision in the instant application. Moreover, it is noted that in Narva, the various species were all targeted to a gene encoding a ROP protein and its homologs in various insects.  The instant Markush group is not limited to a specific gene and its homologs.  Finally, the Examiner notes that 37 CFR 1.146 indicates that in the case of species elections, the Examiner can require election of “not more than a reasonable number of species”. In the instant application, Applicant has elected a sequence with a large number of modification patterns and a few nucleotide substitutions. This number of variables is considered to represent “a reasonable number of species” at least, and examination will be limited to the elected group. The rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1, 8, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Paldi et al (US 20120053231) taken with the evidence of Jackson et al (Nature Biotechnology 21(6): 635-637, 2003), and the further evidence of NCBI Reference Sequences XM_021838825.1, XM_039576472.1, and XM_035931293.1.
Paldi taught an RNA interference molecule that was an oligonucleotide of 19-25 nucleotides in length and was complementary to Paldi SEQ ID NO: 180847.  See abstract, paragraphs 20, 31, 36 and 41. Paldi SEQ ID NO: 180847 was 91.6% identical to nucleotides 102-120 of instant SEQ ID NO: 143 (which is identified as Gene ID AAEL000242 at page 35 of the instant specification).  See alignment below.

Instant SEQ ID NO: 143  10604 GCGGAATGAATATTTTTTT 10622
                              | |||||||||||||||||
Paldi SEQ ID NO: 180847     1 GTGGAATGAATATTTTTTT 19

Thus Paldi disclosed an iRNA molecule of 19 nucleotides that is fully complementary to Paldi SEQ ID NO: 180847 and so was complementary to 18 of 19 nucleotides of instant SEQ ID NO 143 from position 10604-10622.  Absent evidence to the contrary, this iRNA targets Gene ID AAEL000242 and can silence its expression. The rejected claims recite no structural limitations with regard to the sequence of the iRNA molecule. The molecule of Paldi is considered to provide the instantly claimed function of silencing the expression of Gene ID AAEL000242 due to its high degree of complementarity with the target. Jackson provides evidence that perfect complementarity to target is not required for inhibition by iRNA molecules. Jackson showed that an siRNA with 4-8 mismatches relative to a target mRNA could inhibit expression of that mRNA (see Fig. 2 panels A and B on page 637. The office does not have the facilities for examining and comparing Applicant’s product with the product of Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989). 
Claims 1, 8, and 14 have been amended to require that the target sequence of the at least one gene is conserved in at least two mosquito species selected, wherein the at least two mosquito species are from one or more of Aedes, Anopheles, and Culex.  
Instant SEQ ID NO 143 is conserved in species of each of Aedes, Anopheles, and Culex as evidenced by GenBank ID Nos. XM_021838825.1 (Aedes aegypti), XM_039576472.1 (Culex pipiens), and XM_035931293.1 (Anopheles albimanus). See alignments below.
SEQ ID NO: 143 10604  GCGGAATGAATATTTTTTT  10622
                      |||||||||||||||||||
XM_021838825.1 1856   GCGGAATGAATATTTTTTT  1874
                      |||||||||||||||||||
XM_039576472.1 1277   GCGGAATGAATATTTTTTT  129
                      |||||||||||||||||||
XM_035931293.1 1030   GCGGAATGAATATTTTTTT  1048

Thus Paldi anticipates instant claims 1 and 8.
Regarding claim 13, the molecule of Paldi may be a siRNA or shRNA (paragraph 34).
Regarding claim 14, Paldi disclosed a DNA construct for expression of the iRNA molecule in vivo (paragraph 14).

Thus Paldi anticipates the claims. 

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant argues that “Paldi et al. (US 20120053231) do not disclose an iRNA target sequence that is conserved in at least two mosquito species, wherein the at least two mosquito species are from one or more of Aedes, Anopheles, and Culex.” This is unpersuasive for two reasons.  First, Applicant is arguing limitations that are not in the claims. The claims require an iRNA able to target AAEL000242, and that the sequence that is targeted within AAEL000242 must be conserved in at least two mosquito species selected, wherein the at least two mosquito species are from one or more of Aedes, Anopheles, and Culex. Applicant has not shown that the iRNA of Paldi does not target AAEL000242 at nucleotides 10604-10622, and the evidence provided in the rejection shows that this target site is perfectly conserved in genes from Aedes, Anopheles, and Culex species.  Therefore the iRNA of Paldi satisfies the claim limitations. Second, even if the claim was written such that the actual target sequence of Paldi had to be conserved in the recited mosquito genera, the claim does not set forth any degree of conservation that would distinguish over Paldi.  Paldi would still anticipate the claims .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 23-25, 35, 36, 39, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Paldi et al (US 20120053231) as applied to claims 1, 8, and 13-15 above, and further in view of Chiu et al (US 20190037854, claiming priority to US 62/266862, filed 12/14/2015).
Paldi taught an double stranded RNA interference molecule (such as a siRNA or shRNA) comprising SEQ ID NO: 180847.  Absent evidence to the contrary, this iRNA molecule can target and silence expression of Gene ID AAEL000242, as discussed above, and targets a sequence that is conserved in species of Aedes, Anopheles, and Culex.  
Paldi taught that the dsRNA  molecules of the invention can be formulated for delivery to bees by inclusion in bee feed. Paldi taught bees can be fed yeast such as brewer’s yeast and torula yeast (paragraph 120) or sugar. The yeast can be fed in combination with soybean fluor as a dry mix or moist cake. See paragraphs 120-121.

Chiu taught methods of delivering nucleic acids to insects that ingest yeast. The nucleic acid may be a dsRNA for inhibition of a target gene and the yeast may comprise an expression vector encoding the dsRNA.  See abstract, paragraph 7, and claims 1 and 2 (see provisional application at paragraph 5 and claims 1 and 2).  The yeast cell may be killed (claim 2 of either document).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have engineered yeast to express any dsRNA of Paldi as taught by Chiu.  One would have been motivated to do so because Paldi indicated that the nucleic acids of the invention can be delivered as feed and that suitable feeds included yeast.  Chiu provided a method to ensure that the yeast feed included a dsRNA of interest, i.e. by engineering the yeast to express the dsRNA. It would have been similarly obvious to have inactivated (killed) the yeast as suggested by Chiu, and to have formulated those yeast in a dry mixture as taught by Paldi. The resulting composition is indistinguishable from the “mosquito insecticide composition” of claims 23-25, 35, 36, 40 and 43. Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.  Applicant relies on the arguments against the anticipation rejection above which were unpersuasive for the reasons set forth above for the reasons set forth above.
Conclusion
	No claim is allowed.
Applicant's amendment necessitated the citation of new evidentiary references in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635